 Case 1:20-cv-00153-SJB ECF No. 12, PageID.1763 Filed 03/31/21 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN


 MARY DOCKEY,

        Plaintiff,
                                                                     Hon. Sally J. Berens
 v.
                                                                     Case No. 1:20-cv-153
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 _____________________________________/

                                            OPINION

       This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),

to review a final decision of the Commissioner of Social Security denying Plaintiff’s claim for

Disability Insurance Benefits (DIB) under Title II of the Social Security Act. The parties have

agreed to proceed in this Court for all further proceedings, including an order of final judgment.

       Section 405(g) limits the Court to a review of the administrative record and provides that

if the Commissioner’s decision is supported by substantial evidence it shall be conclusive. The

Commissioner has found that Plaintiff is not disabled within the meaning of the Act. Plaintiff seeks

review of the Commissioner’s decision.

       For the following reasons, the Court will affirm the Commissioner’s decision.

                                   STANDARD OF REVIEW

       The Court’s jurisdiction is confined to a review of the Commissioner’s decision and of the

record made in the administrative hearing process. See Willbanks v. Sec’y of Health and Human

Servs., 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social security case is

limited to determining whether the Commissioner applied the proper legal standards and whether

there exists in the record substantial evidence supporting the decision. See Brainard v. Sec’y of
 Case 1:20-cv-00153-SJB ECF No. 12, PageID.1764 Filed 03/31/21 Page 2 of 15




Health and Human Servs., 889 F.2d 679, 681 (6th Cir. 1989). The Court may not conduct a de

novo review of the case, resolve evidentiary conflicts, or decide questions of credibility. See

Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984). It is the Commissioner who is charged with

finding the facts relevant to an application for disability benefits, and those findings are conclusive

provided substantial evidence supports them. See 42 U.S.C. § 405(g).

       Substantial evidence is more than a scintilla but less than a preponderance. See Cohen v.

Sec’y of Health and Human Servs., 964 F.2d 524, 528 (6th Cir. 1992). It is such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion. See Richardson v. Perales,

402 U.S. 389, 401 (1971); Bogle v. Sullivan, 998 F.2d 342, 347 (6th Cir. 1993). In determining the

substantiality of the evidence, the Court must consider the evidence on the record as a whole and

take into account whatever in the record fairly detracts from its weight. See Richardson v. Sec’y of

Health and Human Servs., 735 F.2d 962, 963 (6th Cir. 1984). As has been widely recognized, the

substantial evidence standard presupposes the existence of a zone within which the decision maker

can properly rule either way without judicial interference. See Mullen v. Bowen, 800 F.2d 535, 545

(6th Cir. 1986). This standard affords to the administrative decision maker considerable latitude

and indicates that a decision supported by substantial evidence will not be reversed simply because

the evidence would have supported a contrary decision. See Bogle, 998 F.2d at 347; Mullen, 800

F.2d at 545.

                                   PROCEDURAL POSTURE

        Plaintiff filed an application for DIB on August 11, 2016, alleging that she had been

disabled since July 26, 2016. (PageID.174–81.) Plaintiff alleged disability due to back injury;

burning in both shoulders; arthritis and stenosis; arthritis in knees, back, and wrist; heart disease

with stint; neuropathy in right arm; depression; anxiety; high blood pressure; and angina.

(PageID.88.) She was 51 years old at her alleged onset date. (PageID.87.) Plaintiff graduated from
                                                  2
    Case 1:20-cv-00153-SJB ECF No. 12, PageID.1765 Filed 03/31/21 Page 3 of 15




high school and had previously worked as a cashier. (PageID.197.) Plaintiff’s application was

denied (PageID.104–06), after which she requested a hearing before an Administrative Law Judge

(ALJ).

          On August 15, 2018, ALJ Cindy Martin held a hearing and received testimony from

Plaintiff and Marie Barhydt, an impartial vocational expert. (PageID.59–85.) On January 11, 2019,

the ALJ issued a written decision finding that Plaintiff was not entitled to benefits because she was

not disabled from her alleged onset date through the date of the decision. (PageID.41–54.) The

Appeals Council denied Plaintiff’s request for review on November 19, 2019. (PageID.27–31.)

Therefore, the ALJ’s ruling became the Commissioner’s final decision. 20 C.F.R. §§ 416.1455,

416.1481. Plaintiff initiated this civil action for judicial review on February 20, 2020.

                             ANALYSIS OF THE ALJ’S DECISION

          The social security regulations articulate a five-step sequential process for evaluating

disability. See 20 C.F.R. §§ 404.1520(a-f), 416.920(a-f).1 If the Commissioner can make a



1
    1. An individual who is working and engaging in substantial gainful activity will not be found
       to be “disabled” regardless of medical findings (20 C.F.R. §§ 404.1520(b), 416.920(b));

2. An individual who does not have a “severe impairment” will not be found “disabled” (20
   C.F.R. §§ 404.1520(c), 416.920(c));

3. If an individual is not working and is suffering from a severe impairment which meets the
   duration requirement and which “meets or equals” a listed impairment in Appendix 1 of
   Subpart P of Regulations No. 4, a finding of “disabled” will be made without consideration
   of vocational factors (20 C.F.R. §§ 404.1520(d), 416.920(d));

4. If an individual is capable of performing her past relevant work, a finding of “not disabled”
   must be made (20 C.F.R. §§ 404.1520(e), 416.920(e));

5. If an individual’s impairment is so severe as to preclude the performance of past work, other
   factors including age, education, past work experience, and residual functional capacity
   must be considered to determine if other work can be performed (20 C.F.R. §§ 404.1520(f),
   416.920(f)).

                                                  3
 Case 1:20-cv-00153-SJB ECF No. 12, PageID.1766 Filed 03/31/21 Page 4 of 15




dispositive finding at any point in the review, no further finding is required. See 20 C.F.R. §§

404.1520(a), 416.920(a). The regulations also provide that, if a claimant suffers from a

nonexertional impairment as well as an exertional impairment, both are considered in determining

residual functional capacity. See 20 C.F.R. §§ 404.1545, 416.945.

       The burden of establishing the right to benefits rests squarely on Plaintiff’s shoulders, and

she can satisfy her burden by demonstrating that her impairments are so severe that she is unable

to perform her previous work and cannot, considering her age, education, and work experience,

perform any other substantial gainful employment existing in significant numbers in the national

economy. See 42 U.S.C. § 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden of proof shifts

to the Commissioner at step five of the sequential evaluation process, Plaintiff bears the burden of

proof through step four of the procedure, the point at which her residual functional capacity (RFC)

is determined. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Walters v. Comm’r of Soc.

Sec., 127 F.3d 525, 528 (6th Cir. 1997) (ALJ determines RFC at step four, at which point claimant

bears the burden of proof).

       After determining that Plaintiff had not engaged in substantial gainful activity since her

alleged onset date, the ALJ found that Plaintiff suffered from severe impairments of cervical spine

degenerative disc disease; degenerative joint disease of the shoulders and right knee; fibromyalgia;

obesity; chronic pain disorder; depression; anxiety; unspecified personality disorder; and attention

deficit disorder. (PageID.43–44.) At step three, the ALJ determined that Plaintiff did not have an

impairment or combination of impairments that met or medically equaled any impairment

identified in the Listing of Impairments detailed in 20 C.F.R., Part 404, Subpart P, Appendix 1.

(PageID.44–46.)




                                                 4
     Case 1:20-cv-00153-SJB ECF No. 12, PageID.1767 Filed 03/31/21 Page 5 of 15




         The ALJ found that Plaintiff had the RFC to perform light work as defined in 20 C.F.R. §§

404.1567(b), except:

         she is able to occasionally balance, stoop, kneel, crouch, crawl and climb ramps or
         stairs; never climb ladders, ropes, or scaffolds; she is able to frequently handle,
         finger and feel with the bilateral upper extremities; she is able to occasionally reach
         overhead but frequently reach in all other directions with the bilateral upper
         extremities; she is able to perform simple tasks, make simple work related decisions
         and deal with occasional changes in work processes and environment.

(PageID.46–47.)

         At step four, the ALJ found that Plaintiff had no past relevant work. (PageID.52.) At step

five, based on testimony from the vocational expert, the ALJ found that an individual of Plaintiff’s

age, education, work experience, and RFC could perform the occupations of office helper, price

marker and cashier, and 1,173,000 of such jobs existed in the national economy. (PageID.53.) This

represents a significant number of jobs. See, e.g., Taskila v. Comm’r of Soc. Sec., 819 F.3d 902,

905 (6th Cir. 2016) (stating that “[s]ix thousand jobs in the United States fits comfortably within

what this court and others have deemed ‘significant’”).

                                            DISCUSSION

         Plaintiff raises the following issues in her appeal: (1) the ALJ failed to properly evaluate

the medical opinions; (2) the ALJ’s decision is not supported by substantial evidence; and (3) the

ALJ’s step-five finding is not supported by substantial evidence.

I.       The ALJ Properly Weighed the Opinion Evidence

         A.     Dr. Klausner

         Plaintiff argues that the ALJ failed properly to apply the treating physician rule in

discounting the opinion of her treating physician, Mitchell Klausner, M.D. The treating physician

doctrine recognizes that medical professionals who have a long history of caring for a claimant

and his maladies generally possess significant insight into his medical condition. See Barker v.


                                                   5
 Case 1:20-cv-00153-SJB ECF No. 12, PageID.1768 Filed 03/31/21 Page 6 of 15




Shalala, 40 F.3d 789, 794 (6th Cir. 1994). An ALJ must, therefore, give controlling weight to the

opinion of a treating source if: (1) the opinion is “well-supported by medically acceptable clinical

and laboratory diagnostic techniques,” and (2) the opinion “is not inconsistent with the other

substantial evidence in the case record.” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375-76

(6th Cir. 2013) (quoting 20 C.F.R. § 404.1527). That deference is appropriate, however, only

where the opinion “is based upon sufficient medical data.” Miller v. Sec’y of Health & Human

Servs., 1991 WL 229979, at *2 (6th Cir. Nov. 7, 1991) (citation omitted). The ALJ may reject the

opinion of a treating physician where it is unsupported by the medical record, merely states a

conclusion, or is contradicted by substantial medical evidence. See Cohen, 964 F.2d at 528; Cutlip

v. Sec’y of Health & Human Servs., 25 F.3d 284, 286-87 (6th Cir. 1994).

       If an ALJ accords less than controlling weight to a treating source’s opinion, the ALJ must

give “good reasons” for doing so. Gayheart, 710 F.3d at 376. Those reasons must be “supported

by the evidence in the case record, and must be sufficiently specific to make clear to any

subsequent reviewers the weight the adjudicator gave to the treating source’s medical opinion and

the reasons for that weight.” Id. This requirement “ensures that the ALJ applies the treating

physician rule and permits meaningful review of the ALJ’s application of the rule.” Id. (citation

omitted). Simply stating that the physician’s opinions “are not well-supported by any objective

findings and are inconsistent with other credible evidence” is, without more, too “ambiguous” to

permit meaningful review of the ALJ's assessment. Id. at 376-77.

       If the ALJ affords less than controlling weight to a treating physician’s opinion, the ALJ

must still determine the weight it should be afforded. Id. at 376. In doing so, the ALJ must consider

the following factors: (1) length of the treatment relationship and frequency of the examination,

(2) nature and extent of the treatment relationship, (3) supportability of the opinion, (4) consistency



                                                  6
 Case 1:20-cv-00153-SJB ECF No. 12, PageID.1769 Filed 03/31/21 Page 7 of 15




of the opinion with the record as a whole, (5) the specialization of the treating source, and (6) other

relevant factors. Id. (citing 20 C.F.R. § 404.1527). While the ALJ is not required explicitly to

discuss each of these factors, the record must nevertheless reflect that the ALJ considered those

factors relevant to his assessment. See, e.g., Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir.

2007); Undheim v. Barnhart, 214 F. App’x 448, 450 (5th Cir. 2007).

       On March 16, 2017, Dr. Klausner completed a check-box form regarding Plaintiff’s ability

to perform work-related activities. He indicated that during an eight-hour workday, Plaintiff could

lift and carry less than 10 pounds occasionally, stand or walk for less than two hours, sit for less

than six hours, and would be limited in pushing and pulling with her upper and lower extremities.

Dr. Klausner wrote that Plaintiff had “chronic pain from arthritis involving cervical spine,

shoulders and knees” that limited her ability to perform manual labor. He also indicated that

Plaintiff could never climb ramps/stairs/ladders/ropes/scaffolds, could never kneel, crouch, or

crawl and would be limited in reaching in all directions and around temperature extremes,

humidity, and wetness. (PageID.688–90.) The ALJ declined to give Dr. Klausner’s opinion

controlling weight for the following reasons:

       Although Dr. Klausner reported treating the claimant for chronic pain in her back
       and knees and his treatment notes were positive for tenderness there was no
       evidence of decreased strength or range of motion (Exhibit 4F/10-17, l7F/l).
       Examinations showed some diminished range of motion in her shoulder that would
       be expected to cause some limitations reaching; however, she generally had good
       strength in her upper extremities consistent with the ability to perform light work.
       She also had diminished range of motion in her cervical/lumbar spine and right
       knee but her lower extremity strength was good and there was no evidence of an
       ongoing gait impairment (Exhibits 6F/5, 7F/50, l1F/12, 16F/110, 16F/254,
       16F/352, 19F/49). She stated her medication was helpful for her pain and she was
       able to perform her activities of daily living, which further supports the ability to
       perform light work (Exhibit 16F/186).

(PageID.50–51.)




                                                  7
 Case 1:20-cv-00153-SJB ECF No. 12, PageID.1770 Filed 03/31/21 Page 8 of 15




       Plaintiff argues that the ALJ’s cited reasons do not amount to good reasons, either because

her rationale is internally inconsistent or because the evidence does not support her conclusions.

First, Plaintiff argues that after stating that Dr. Klausner’s notes made no mention of decreased

strength or range of motion, the ALJ immediately contradicts this finding when she states in the

next sentence that Plaintiff “‘had diminished range of motion in her cervical spine and right knee.’”

(ECF No. 9 at PageID.1724 (quoting PageID.51).) Next, Plaintiff argues that the treatment records

the ALJ cited for her findings that Plaintiff generally had good strength in her lower extremities

and that there was no evidence of an ongoing gait impairment do not support the ALJ’s statements

because they do not mention anything about lower extremity strength or gait. (Id.) Finally, Plaintiff

argues that the ALJ’s observation regarding her use of medication to alleviate her symptoms was

not a good reason to discount Dr. Klausner’s opinion because Plaintiff told the doctor that she took

three to four Percocet each day just to be able to complete her activities of daily living. (Id.)

       The Court concludes that the ALJ properly evaluated Dr. Klausner’s opinion and gave good

reasons for giving it less than controlling weight. First, the ALJ recognized that Dr. Klausner had

a treating relationship with Plaintiff, but she correctly noted that Dr. Klausner’s treatment notes

contained no examination findings documenting decreased strength or range of motion. This was

an accurate statement, as Dr. Klausner’s notes never mention objective findings on those issues.

(PageID.310–17, 1508.) Lack of supportability is a good reason for discounting an opinion. See

Conner v. Comm’r of Soc. Sec., 658 F. App’x 248, 253 (6th Cir. 2016) (“An example of a good

reason is that the treating physician’s opinion is ‘unsupported by sufficient clinical findings and is

inconsistent with the rest of the evidence.’”) (quoting Morr v. Comm’r of Soc. Sec., 616 F. App’x

210, 211 (6th Cir. 2015)). Moreover, ALJs are not bound by conclusory statements of doctors on

check-box forms without explanations citing detailed objective criteria and documentation. “Many



                                                  8
 Case 1:20-cv-00153-SJB ECF No. 12, PageID.1771 Filed 03/31/21 Page 9 of 15




courts have cast doubt on the usefulness of these forms and agree that administrative law judges

may properly give little weight to a treating physician’s check-off form of functional limitations

that did not cite clinical test results, observations, or other objective findings[.]” Ellars v. Comm’r

of Soc. Sec., 647 F. App’x 563, 566 (6th Cir. 2016) (internal quotation marks omitted).

       As for the ALJ’s statement that Plaintiff had good strength in her lower extremities,

Plaintiff is correct that the evidence the ALJ cited in support of this statement, (PageID.468, 544,

762, 1157, 1301, 1399, 1655), does not mention Plaintiff’s lower extremity strength. But that does

not mean that the ALJ was not justified in drawing the conclusion that Plaintiff had good or normal

strength. See Nealy v. Comm’r of Soc. Sec., No. 16-12179, 2017 WL 4250476, at *4 (E.D. Mich.

Sept. 25, 2017) (“The ALJ . . . is entitled to evaluate the evidence and draw appropriate

inferences.”); Stout v. Colvin, No. 3:14-CV-563, 2016 WL 1048984, at *10 (E.D. Tenn. Mar. 11,

2016) (“[A]n ALJ may draw reasonable inferences from the evidence, but may not speculate or

draw conclusions that are not supported by the record.”). In discussing the medical evidence, the

ALJ noted that, except for two instances in which Plaintiff was found to have decreased strength

in her right hand and right arm, her treatment records generally contained no findings of decreased

strength her upper extremities and no findings of decreased strength or range of motion in her

lower extremities, including when Plaintiff complained of lower back and knee pain. (PageID.48–

49, 1057, 1301.) Given the lack of such objective findings in the record, the ALJ reasonably

concluded that the Plaintiff had good or normal strength in her lower extremities. Or, stated

differently, the lack of evidence of decreased strength or range of motion in Plaintiff’s lower

extremities provided the ALJ a firm basis to discount Dr. Klausner’s opinion as inconsistent with

the record as a whole. Furthermore, the ALJ’s statement that “there was no evidence of an ongoing

gait impairment” was an accurate summation of the record, as Plaintiff was noted to have an



                                                  9
 Case 1:20-cv-00153-SJB ECF No. 12, PageID.1772 Filed 03/31/21 Page 10 of 15




abnormal gait only once during the period at issue. (PageID.1484.) Thus, the ALJ could reasonably

conclude that Dr. Klausner’s opinion lacked support from both his own treatment notes and from

other evidence in the record.

       Finally, the ALJ permissibly considered Plaintiff’s use of Percocet to control her symptoms

in measuring the consistency of Dr. Klausner’s opinion with the other evidence in the record. See

Workman v. Comm’r of Soc. Sec., 105 F. App’x 794, 800 n.3 (6th Cir. 2004) (“The ALJ is

permitted to consider the effectiveness of medication used to control pain and other symptoms

associated with a claimant’s impairments. 20 C.F.R. § 404.1529(c)(3)(iv).”). Although Plaintiff

disputes the ALJ’s characterization of the evidence, the ALJ’s interpretation was accurate.

Moreover, even if the ALJ overstated the effectiveness of pain relief, and Plaintiff’s medication

usage is not a good reason, any error is harmless because the ALJ provided other good reasons set

forth above to discount the opinion. See Kenworthy v. Comm’r of Soc. Sec., No. 1:15-CV-1006,

2016 WL 5859055, at *5 (W.D. Mich. Oct. 7, 2016) (stating that “the ALJ’s error here is harmless

if the ALJ provided other good reasons, supported by substantial evidence, that sustain the ALJ’s

ultimate conclusion that the treating physician’s opinion is entitled to less than controlling

weight”).

       B.      Robert Roschmann, M.D.

       The ALJ assigned great weight to the opinion of Robert Roschmann, M.D., the State

agency physician who initially reviewed Plaintiff’s claim. Dr. Roschmann opined that Plaintiff

could perform light work, except that she could frequently climb ramps/stairs and balance but only

occasionally stoop, kneel, crouch, and crawl; could never climb ladders, ropes, or scaffolds; could

frequently reach overhead, handle, and finger with her left upper extremity but only occasionally

reach overhead with her right upper extremity. (PageID.51.) “Generally, an ALJ is permitted to


                                                10
 Case 1:20-cv-00153-SJB ECF No. 12, PageID.1773 Filed 03/31/21 Page 11 of 15




rely on [a] state agency physician’s opinions to the same extent as she may rely on opinions from

other sources.” Reeves v. Comm’r of Soc. Sec., 618 F. App’x 267, 274 (6th Cir. 2015) (citing 20

C.F.R. § 404.1527). “Thus, an ALJ may provide greater weight to a state agency physician’s

opinion when the physician’s finding and rationale are supported by evidence in the record.” Id.

       Citing Miller v. Commissioner of Social Security, 811 F.3d 825 (6th Cir. 2016), Plaintiff

argues that that ALJ erred in giving great weight to Dr. Roschmann’s opinion because the ALJ

failed to indicate that she had considered that he did not have the complete record to review. In

Miller, the court stated, “[w]here the non-examining source did not review a complete case record,

‘we require some indication that the ALJ at least considered these facts before giving greater

weight to an opinion’ from the non-examining source.” Id. at 834 (quoting Blakley v. Comm’r of

Soc. Sec., 581 F.3d 399, 409 (6th Cir. 2009)). Plaintiff apparently reads Miller’s reference to “these

facts” as referring to the state agency physician’s lack of access to the complete record. Courts

applying Miller, however, had read “these facts” differently. In Sloan v. Commissioner of Social

Security, No. 17-11150, 2019 WL 458163 (E.D. Mich. Feb. 6, 2019), the court noted that Blakley,

which Miller quoted, had in turn quoted Fisk v. Astrue, 253 F. App’x 580, 585 (6th Cir. 2007), for

the requirement “that the ALJ at least considered these facts.” Id. at *3 (citing Fisk, 253 F. App’x

at 585). The Sloan court observed that Fisk indicated that the phrase “these facts” refers to evidence

that the state agency physician did not have at the time he rendered his opinion—as opposed to the

fact that the state agency physician did not review the complete record—as shown by the following

statement in Fisk: “where, as here, the treating source referred [the claimant] to numerous sources

and made recommendations that accounted for a year’s worth of specialists’ opinions, we require

some indication that the ALJ at least considered these facts before giving greater weight to an

opinion that is not based on a review of a complete case record.” Id. (quoting Fisk, 253 F. App’x



                                                 11
 Case 1:20-cv-00153-SJB ECF No. 12, PageID.1774 Filed 03/31/21 Page 12 of 15




at 585) (internal quotation marks omitted). See also Gibbens v. Comm’r of Soc. Sec., 659 F. App’x

238, 247–48 (6th Cir. 2016) (concluding that the ALJ satisfied Miller’s requirement because while

“Dr. Tanna’s assessment was completed in 2008, the ALJ’s own analysis clearly spanned the entire

record—through the final degenerative changes to Gibbens’s spine that culminated in a cervical

discectomy and fusion, the last medical event included in the record[, and] [t]he decision was

informed by both Dr. Tanna’s assessment and the findings of Dr. Abel’s complete physical

examination, as well as medical evidence later entered into the record”).

       This Court finds the Sloan court’s analysis of Miller both cogent and based on a proper

reading of the cases underlying Miller. The appropriate inquiry, then, is whether the ALJ

considered the evidence that Dr. Roschmann did not review. Plaintiff does not argue that the ALJ

did not do so, and the ALJ’s decision indicates that it was based on consideration of the entire

record. Moreover, it is notable that while the ALJ’s RFC determination closely tracks Dr.

Roschmann’s opinion, it is, at least in some respects, more restrictive. (PageID.46, 51.)

       Accordingly, this claim of error is rejected.

II.    Substantial Evidence Supports the ALJ’s Decision

       Plaintiff next contends that remand is required because substantial evidence does not

support the ALJ’s decision. This argument essentially reiterates Plaintiff’s argument above that

the ALJ “conjured out of whole cloth” his conclusion that Plaintiff had good lower extremity

strength, and there was no evidence of a gait impairment. (ECF No. 9 at PageID.1730 (quoting

Donahue v. Barnhart, 279 F.3d 441, 446 (7th Cir. 2002).) Plaintiff argues that “[j]ust because a

medical record does not mention a finding does not mean that there is no problem—it could simply

[be] those areas were not examined or that the physician failed to chart the findings.” (Id. at

PageID.1729.) While Plaintiff’s statement is correct, it is just as true that a lack of findings could

indicate normal functioning because the provider found nothing out of the ordinary. But at bottom,
                                                 12
 Case 1:20-cv-00153-SJB ECF No. 12, PageID.1775 Filed 03/31/21 Page 13 of 15




the point remains that a lack of findings, for whatever reason, undermines the conclusion that a

claimant is disabled. In any event, for the reasons set forth above, the Court concludes that the

ALJ’s findings are supported by substantial evidence.

       Plaintiff also argues that certain records the ALJ cited as providing “no evidence of

decreased strength” were actually “positive for weakness and numbness.” But this is not a correct

characterization of the evidence. The pages Plaintiff cites reflect her subjective reports of her

symptoms, not objective findings of the physician. (PageID.467, 478.) “Because [a claimant’s]

subjective complaints do not constitute objective medical findings,” Walton v. Comm’r of Soc.

Sec., 60 F. App’x 603, 610 (6th Cir. 2003) (citing Young v. Sec’y of Health & Human Servs., 925

F.2d 146, 151 (6th Cir.1990)), Plaintiff’s argument lacks merit.

III.       Substantial Evidence Supports the ALJ’s Step Five Finding

           Plaintiff contends that the ALJ’s decision is not supported by substantial evidence at

step five because the vocational expert was required to identify jobs that exist in the region where

a claimant lives or several specific regions, but the vocational expert only identified jobs existing

in the national economy. At step five of the sequential process, the burden shifts to the

Commissioner to establish by substantial evidence that a significant number of jobs exist in the

national economy that Plaintiff could perform, her limitations notwithstanding. See 20 C.F.R. §

404.1566; 42 U.S.C. § 423(d)(2)(A). The Commissioner satisfies this requirement by

demonstrating that there exists a significant number of jobs either: (1) in the region where the

claimant resides, or (2) in multiple other regions of the country. See 20 C.F.R. § 404.1566; 42

U.S.C. § 423(d)(2)(A).

       In response to the ALJ’s hypothetical question, the vocational expert testified as follows:

       There would be occupations that comport with these restrictions. For example, the
       job of an office helper. It is an SVP of 2. I would estimate around 40,000 jobs in

                                                 13
 Case 1:20-cv-00153-SJB ECF No. 12, PageID.1776 Filed 03/31/21 Page 14 of 15




       the national economy. The corresponding DOT Code is 239.567-010. The job of a
       price marker would comport with the limitations. This is also a light occupation
       with an SVP of 2. I would estimate around 307,000 jobs nationally. The DOT Code
       is 209.587-034. And with the limitations the job of a cashier could be performed.
       This is an SVP of 2. I would estimate around 826,000 jobs in the national economy.
       The DOT Code is 211.462-010.

(PageID.83–84.)

       Plaintiff contends that this testimony did not comport with 42 U.S.C. § 423(d)(2)(A)

because the vocational expert testified as to jobs which existed nationally rather than jobs which

existed either in Plaintiff’s region or in several regions. (ECF No. 9 at PageID.1730.) This

argument lacks merit. As noted above, the Sixth Circuit has held that “[s]ix thousand jobs in the

United States” satisfies the Commissioner’s requirement to identify a significant number of jobs

in the national economy a claimant can perform. Taskila, 819 F.3d at 905. The Sixth Circuit has

also observed that “the number of jobs that contributes to the ‘significant number of jobs’ standard

looks to the national economy—not just a local area.” Harmon v. Apfel, 168 F.3d 289, 292 (6th

Cir. 1999). In Phillips v. Astrue, No. 5:10-cv-2651, 2011 WL 5526079 (N.D. Ohio Nov. 14, 2011),

the court rejected an argument similar to the one Plaintiff makes:

       The VE testified that Plaintiff could perform a total of 106,000 jobs in the national
       economy. (See Tr. 48-49.) Work that exists in the national economy is defined as
       work that exists either in the region where an individual lives or in several regions
       of the country. Id. (quoting 42 U.S.C. § 423(d)(2)(A)); Hall v. Bowen, 837 F.2d
       272, 275 (6th Cir. 1988). Plaintiff suggests that this definition requires a VE
       literally to state numbers of jobs in the “regional” economy as opposed to the
       “national” economy. This is a non sequitur. Plaintiff does not cite, and the Court is
       not aware of any legal authority that requires a VE to use magic words in his
       testimony to designate numbers of jobs in the “regional” economy; therefore, the
       Court is not persuaded that the VE should have done so here. Moreover, there is no
       reason to assume the VE intended a definition other than that set forth in the
       regulations.

Phillips, 2011 WL 5526079, at *11. Here, the vocational expert testified that there existed

approximately 1,173,000 jobs in the national economy that an individual with Plaintiff’s RFC

could perform. Given that the vocational expert identified such a large number of jobs, it was

                                                14
 Case 1:20-cv-00153-SJB ECF No. 12, PageID.1777 Filed 03/31/21 Page 15 of 15




reasonable for the ALJ “to infer that such jobs exist in several regions.” Vining v. Astrue, 720 F.

Supp. 2d 126, 128 (D. Me. 2010) (expressly rejecting the argument that claimant was entitled to

relief because the ALJ failed to specify whether the 10,000 jobs identified by the vocational expert

existed in the region of claimant's residence or multiple regions).

       Accordingly, this claim of error is rejected.

                                         CONCLUSION

       For the reasons stated above, the Court concludes that the ALJ’s decision is supported by

substantial evidence. Accordingly, the Commissioner’s decision is affirmed. An order consistent

with this opinion will enter.


Dated: March 31, 2021                                        /s/ Sally J. Berens
                                                             SALLY J. BERENS
                                                             U.S. Magistrate Judge




                                                 15
